MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be
                                                                             Sep 16 2020, 8:44 am
regarded as precedent or cited before any
court except for the purpose of establishing                                     CLERK
                                                                             Indiana Supreme Court
the defense of res judicata, collateral                                         Court of Appeals
                                                                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Justin L. Froedge                                        Curtis T. Hill, Jr.
Goebel Law Office                                        Attorney General of Indiana
Crawfordsville, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Douglas Loyd Ramsey,                                     September 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-507
        v.                                               Appeal from the Montgomery
                                                         Superior Court
State of Indiana,                                        The Honorable Heather Barajas,
Appellee-Plaintiff,                                      Judge
                                                         Trial Court Cause No.
                                                         54D01-1810-F6-3114



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-507 | September 16, 2020                    Page 1 of 7
                                Case Summary and Issue
[1]   While on parole, Douglas Ramsey was arrested and later pleaded guilty to

      possession of methamphetamine, a Level 6 felony. The trial court entered

      judgment of conviction and sentenced Ramsey to the Indiana Department of

      Correction (“DOC”) for a period of 910 days, gave him 266 days of jail credit

      time, and suspended the remaining 644 days to supervised probation. Ramsey

      filed a motion to correct error challenging the jail credit time calculation and

      the trial court denied the motion. Ramsey appeals and raises one issue which

      we revise and restate as whether the trial court abused its discretion in denying

      his motion to correct error. Concluding the trial court did not, we affirm.



                            Facts and Procedural History
[2]   Ramsey spent four years in the DOC serving a sentence for convictions of

      possession of a firearm and possession of precursors and on January 29, 2018,

      he was released to parole. On September 4, 2018, Ramsey was arrested and

      later charged with possession of methamphetamine, possession of a narcotic

      drug, and unlawful possession of a syringe, all Level 6 felonies; possession of

      marijuana, a Class B misdemeanor; and possession of paraphernalia, a Class C

      misdemeanor. Ramsey was also charged with additional crimes in two other




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-507 | September 16, 2020   Page 2 of 7
      cause numbers.1 At the time Ramsey was booked into jail, he was notified that

      a parole hold had been issued.


[3]   In November 2019, Ramsey’s parole officer issued a letter stating that Ramsey

      “was discharged from his Parole Obligation on 8-9-19. Mr. Ramsey has no

      current Parole Obligations at this time.” Exhibits, Volume III at 3. On

      November 12, Ramsey entered into an amended plea agreement pursuant to

      which he agreed to plead guilty to possession of methamphetamine, a Level 6

      felony, and the remaining counts were dismissed. As part of the agreement, the

      State also agreed to dismiss the charges in the other cause numbers. See supra

      ¶ 2 n.1.


[4]   On December 20, the trial court held a hearing during which it accepted the

      plea agreement and sentenced Ramsey to the DOC for a period of 910 days,

      suspended except for time served. Although Ramsey had been incarcerated

      since September 4, 2018, because he was not discharged from parole until

      August 9, 2019, the trial court awarded Ramsey jail time credit from August 9

      to December 19, 2019 (266 days2) toward the instant offense.3 For the




      1
       Ramsey was charged with possession of methamphetamine, possession of a narcotic drug, possession of a
      precursor, and unlawful possession of a syringe, all Level 6 felonies; and possession of paraphernalia, a Class
      C misdemeanor in Cause No. 54D01-1808-F6-2525, and battery, a Class B misdemeanor; and intimidation, a
      Class A misdemeanor in Cause No. 54D01-1902-CM-374. See Appellant’s Appendix, Volume 2 at 11.
      2
        Ramsey was given 133 days of actual time and 133 days of good credit time for a total of 266 days of credit
      time.
      3
        In making this determination, the trial court explained, “You have credit in this case for 266 days, or 133
      days since August 9th. . . . You have your parole hold. You had to serve that time. You weren’t discharged
      from parole until August 9th of 2019[.]” Transcript, Volume II at 28.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-507 | September 16, 2020                  Page 3 of 7
      remaining 644 days, the trial court sentenced Ramsey to supervised probation.

      The trial court issued its written sentencing order the same day.


[5]   Ramsey subsequently filed a motion to correct error arguing that the trial court

      erred in its application of jail time credit.4 On January 31, 2020, the trial court

      denied the motion without a hearing. Ramsey now appeals.



                                   Discussion and Decision
                                        I. Standard of Review                        5




[6]   Ramsey appeals the trial court’s denial of his motion to correct error. The trial

      court has discretion to grant or deny a motion to correct error, and we reverse

      the court’s decision only for an abuse of discretion. Alvarez v. State, 147 N.E.3d

      374, 377 (Ind. Ct. App. 2020), trans. denied. An abuse of discretion occurs when

      the trial court’s decision is against the logic and effect of the facts and

      circumstances before it or if the court has misinterpreted the law. Id.




      4
       A copy of Ramsey’s motion was not included in the record. Pursuant to Indiana Evidence Rule 201,
      however, we have taken judicial notice of the record of the court below as necessary to inform our decision.
      5
        Both parties failed to include the applicable standard of review in their respective briefs. Indiana Appellate
      Rule 46(A)(8)(b) states, “The argument must include for each issue a concise statement of the applicable standard
      of review; this statement may appear in the discussion of each issue or under a separate heading placed before
      the discussion of the issues.” (Emphasis added.) And the appellee’s brief must conform to this section,
      subject to several exceptions not relevant here. See Ind. App. Rule 46(B). We take this opportunity to
      remind counsel that compliance with our appellate rules is not optional and that they must include the
      applicable standard of review for each issue in future briefs filed with this court.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-507 | September 16, 2020                     Page 4 of 7
                       II. Denial of Motion to Correct Error
[7]   Ramsey claims that the trial court improperly declined to apply credit for the

      full time he was incarcerated. We disagree.


[8]   “Generally, because pre-sentence jail time credit is a matter of statutory right,

      trial courts do not have discretion in awarding or denying such credit.” James v.

      State, 872 N.E.2d 669, 671 (Ind. Ct. App. 2007) (internal quotation omitted).

      “However, those sentencing decisions not mandated by statute are within the

      discretion of the trial court and will be reversed only upon a showing of abuse

      of that discretion.” Id. A person imprisoned for a crime or confined awaiting

      trial or sentencing for a Level 6 felony or misdemeanor earns one day of credit

      time for each day he is confined. Ind. Code §§ 35-50-6-3.1(b), 4(a). The

      determination of a defendant’s pre-trial credit depends on (1) pretrial

      confinement, and (2) pretrial confinement being a result of the criminal charge

      for which sentence is being imposed. James, 872 N.E.2d at 672.


[9]   Indiana Code section 35-50-1-2 provides, in pertinent part:


              If, after being arrested for (1) crime, a person commits another
              crime:


                      (1) before the date the person is discharged from
                      probation, parole, or a term of imprisonment imposed for
                      the first crime;


              ***



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-507 | September 16, 2020   Page 5 of 7
               the terms of imprisonment for the crimes shall be served
               consecutively, regardless of the order in which the crimes are
               tried and sentences are imposed.


       Ind. Code § 35-50-1-2(e) (2019). “And where consecutive sentences are

       required, credit time cannot be earned against each of the underlying

       sentences.” Brown v. State, 907 N.E.2d 591, 595 (Ind. Ct. App. 2009); see also

       Bischoff v. State, 704 N.E.2d 129, 130 (Ind. Ct. App. 1998), trans. denied. Doing

       so “would result in more credit to which he was entitled and would effectively

       enable him to serve part of the consecutive sentences concurrently.” State v.

       Lotaki, 4 N.E.3d 656, 657 (Ind. 2014).


[10]   Applying the statute here, Ramsey was required to serve his sentences

       consecutively because he committed the instant offenses while on parole.

       Therefore, credit for all time served could not be applied to his possession of a

       firearm and precursors sentence and the instant sentence. It is undisputed that

       Ramsey was on a parole hold for his possession of a firearm/precursors charge

       until August 9, 2019, and the time Ramsey spent incarcerated from September

       4, 2018 through August 8, 2019 could not be credited toward the sentence he

       received in the instant case. Only after he completed his sentence for the

       firearm and precursor convictions via being discharged from his parole

       obligation could he begin earning credit time toward the offense at issue. We




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-507 | September 16, 2020   Page 6 of 7
       conclude the trial court properly calculated credit time and therefore, did not

       abuse its discretion in denying Ramsey’s motion to correct error.6



                                                  Conclusion
[11]   We conclude the trial court properly applied Ramsey’s credit time and

       therefore, did not abuse its discretion by denying Ramsey’s motion to correct

       error. Accordingly, we affirm.


[12]   Affirmed.


       May, J., and Vaidik, J., concur.




       6
         Ramsey also argues that his parole was revoked without a hearing, denying him due process of law and
       somehow entitling him to the full jail time credit toward the instant sentence. We decline to address this
       because any issues surrounding his parole would need to be raised in the case for which he was on parole
       rather than the instant case.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-507 | September 16, 2020                  Page 7 of 7